DETAILED ACTION
Claims 1-14 are presented for examination.
Claims 1, 8, and 11 have been amended.
This office action is in response to the amendment submitted on 13-MAY-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
On pg. 8 ¶1 of the Applicant Argument/Remarks dated 05/13/2021 (hereinafter ‘Remarks’), Applicant persuasively demonstrates the claim does not intend to be under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph by (1) amending the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); and (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 11 is no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been considered but are moot because the claims are no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments - 35 USC § 101
On pgs. 8-14 of the Remarks, Applicant argues the claims are directed towards eligible subject matter. On pgs. 9-11 of the Remarks, Applicant argues Step 2A-Prong one, however, Examiner does not find the arguments persuasive. Continuing on pg. 11-12 of the Remarks, Applicant argues Step 2A-Prong Two and has argues the claims are integrated into a practical application. The arguments on pg. 12 ¶2 regarding the practical application and providing further explanation how the claims are integrated into the practical application have been found persuasive. Arguments regarding Step 2B are considered moot. The rejection of 35 U.S.C. 101 has been withdrawn. 

Response to Arguments - 35 USC § 103
On pgs. 14-17 of the Remarks, Applicant argues the amendments overcome rejections under 35 U.S.C. 103. On pg. 15 of the Remarks, Applicant details how the amended claim overcome the current combination and more specifically the reference of KANEHARA, U.S. Patent Application Publication 2019/0377270 A1. Further on pg. 16 of the Remarks, Applicant further explains the amendment as overcome the 
The rejection of under 35 U.S.C. 103 as being unpatentable over Giannakopoulos et al., United States Patent 6,781,702 B2 in view of KANEHARA, U.S. Patent Application Publication 2019/0377270 A1 further in view of WANG et al., U.S. Patent Application Publication 2014/0352382 A1 has been withdrawn. 

Accordingly the rejection of the dependent claims under 35 U.S.C. 103 as being unpatentable over Giannakopoulos et al., United States Patent 6,781,702 B2 in view of KANEHARA, U.S. Patent Application Publication 2019/0377270 A1 further in view of WANG et al., U.S. Patent Application Publication 2014/0352382 A1 further in view of Hirukawa et al., U.S. Patent Application Publication 2005/0024612 A1 has been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Giannakopoulos et al., United States Patent 6,781,702 B2 teaches a method for determing the shape of a substrate based on the supports (col 7 lines 21-27 and 29-36) and determining the potential energy based on the curvature (Col 2 lines 24-34). KANEHARA, U.S. Patent Application Publication 2019/0377270 A1 teaches a method for associating coefficients with the distortion of a substrate ([0121]) and generating a composite distortion map ([0123]). WANG et al., U.S. Patent Application Publication 

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 8, and 11, specifically

positioning a substrate on a plurality of support elements, the substrate having a thin-film deposited thereupon; 
defining a first-polynomial representing a surface of the substrate that is in contact with the support elements, the first polynomial being based one or more distances between the support elements in contact with the surface of the substrate; 
determining a second-polynomial based on an optimization determination of a potential- energy acting upon the substrate, the optimization determination including performing one or more calculations that reduce a stored potential energy in the substrate and that reduce the gravitational potential energy of the substrate; 
creating a finite-order polynomial formed by calculating a product of the first and second polynomials to represent a shape of the surface of the substrate as a model of the surface; 
determining stress in the substrate based on fitting the model of the surface with a measured topographical data of the surface; and 
adjusting one or more of a position and an orientation of the substrate on the plurality of support elements based on the determined stress in the substrate.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127